Jackson, Chief Justice.
I. In the above stated case no testimony was contained in the bill of exceptions, and no reference whatever made to any brief thereof in the record — the cause being brought up on the refusal of the court to grant a new trial — whereupon it was adjudged, on the ruling in 61 Ga., 492, and the case of Myers vs. Way & Olmstead on the minutes of this court, at the February term, 1879, vol. 12, page 448, that the writ of error be dismissed for non-compliance with section 4253 of the Code.
2. It also appears that the bill of exceptions is not properly certified by the clerk below.
Writ of error dismissed. .